 


109 HR 4839 IH: To prohibit entities owned or controlled by foreign governments from conducting certain operations at seaports in the United States, and from entering into agreements to conduct such operations.
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4839 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. Shaw (for himself, Mr. Cardin, and Mr. Weller) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit entities owned or controlled by foreign governments from conducting certain operations at seaports in the United States, and from entering into agreements to conduct such operations. 
 
 
1.Operation of U.S. seaports 
(a)RequirementNo entity that is owned or controlled by a foreign government, or any agency or instrumentality thereof, may— 
(1) conduct operations at any seaport in the United States relating to— 
(A)the import or export of cargo by vessel, or the movement of cargo in connection with such import or export; or 
(B)the arrival or departure of the crew and passengers on a cargo vessel; or 
(2)enter into any contract or other agreement to conduct operations described in paragraph (1). 
(b)RegulationsThe President shall promulgate such regulations as may be necessary to enforce the requirements of subsection (a), including requiring any person to furnish, in the form of reports or otherwise, such information as is necessary to enforce such requirements. 
(c)EmployeesThe prohibition in subsection (a) does not apply to any individual performing operations described in that subsection in the course of employment by another person. 
(d)PenaltiesAny person who violates any requirement of subsection (a) or any regulation promulgated under subsection (b) shall be subject to the penalties under section 206 of the International Emergency Economic Powers Act (50 U.S. 1705) to the same extent as such penalties apply to violations under that Act. 
(e)DefinitionIn this section: 
(1)StateThe term State means any of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
(2)United StatesThe term United States means the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
2.Effective date 
(a)In generalThis Act shall take effect 90 days after the date of the enactment of this Act. 
(b)ApplicabilityThis Act shall not apply with respect to any contract or other agreement to conduct operations described in subsection (a) that is entered into before the effective date of this Act. 
 
